DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/10/2021. 
Claims 3 and 6 are canceled. 
Claims 1, 4-5, 7, 12, and 16 are currently amended. 
Claims 1-2, 4-5, and 7-20 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 16 recites the limitation of “determining a score for attributes from the registration record.” However, the claims cover all ways of determining a score for attributes from the registration record, both known and unknown. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated (see MPEP 2163.03(v)). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (see MPEP 2163)(I)). The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed" (see MPEP 2163 (II)). Therefore, the claims are fail to comply with the written description requirement. The dependent claims are also rejected based on their dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a data storage.” However, it is unclear if this is the same or different data storage as the one previously recited. The dependent claims are also rejected based on their dependency. Applicant has not amended to overcome this rejection. Therefore, it is currently maintained. 
Claim 5 recites the limitation “the score being based on a probability of a user to respond using a user a classification model to rank”. The Examiner suggests amending to remove the underlined “a” to read “a user classification model to rank”. The dependent claims are also rejected based on their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4-5, and 7-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for registering a product […], the method comprising the steps of: receiving […] a[] registration request message from a user, the registration request message including an identifier of a consumer product; searching […] for data of a consumer product identified by the identifier of the consumer product […]; asynchronously collecting additional data from the user […] when […] has identified that the identifier of the consumer product has identified consumer product stored […], the additional 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “over a network”, “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “in a data storage”, and “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take  “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial 
Claim 2 also recites limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “an electronic text code from a user’s device communicatively connected to the data collection content rendering system via the network”. In Step 2A Prong 2, the additional elements do not integrate the judicial exception into a practical application because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, these additional elements do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 4 recites, in part, the limitations of A method for registering a product, the method comprising the steps of: receiving […] a[] […] registration request message, the registration request message from a user, the registration request message including an identifier of a consumer product; searching […] for data of a consumer product identified by the identifier of the consumer product […]; asynchronously collecting additional data from the user […] when […] has identified that the identifier of the consumer product stored […], the additional data including one or more of a name of a purchaser of the consumer product identified by the identifier of the consumer product, a street address of the purchaser, an email address of the  creating a registration record with the identifier of the consumer product and the additional data; storing the registration record […]; and asynchronously generating one or more response events […] to dynamically render content associated with the registration record[,] wherein the […] registration request message is generated […], […] using data received […], the data being generating […]. These limitations set forth or describe the abstract idea in claim 4. For the same reasons set forth with respect to claim 1, claim 4 also recite an abstract idea in Step 2A Prong 1 (i.e., mental processes, and certain methods of organizing human activity). Claim 4 recites the additional elements of “over a network”, “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “in a data storage”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, “a collections endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors”, “a user’s device communicatively connected to the collection endpoints system via the network”, and “from one or more of an electronic text code, a hyperlink accessed by a messaging application running on the user’s device, image processing, voice processing and natural language processing.” However, for the same reasons set forth respect to claim 1, claim 4 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instruction to implement the idea on a computer, using a computer or other machinery as tools to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use.  
“over a network”, “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “in a data storage”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, and “a scoring service module embodied in the non-transitory computer memory of the data collection content rendering system”.  However, for the same reasons set forth respect to claim 1, claim 5 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instruction to implement the idea on a computer, using a computer or other machinery as tools to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use.  
Claims 7-11 also recite limitations that are similar to the abstract ideas identified with respect to claim 5 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 7 recites the additional elements of “activating a decision service module.” Claim 8 does not recite any other additional elements other than those recited in claims 5 and 7. Claims 9-10 recites the additional elements of “activating a message service module embodied in the non-transitory computer memory of the data collection content rendering system”. Claim 11 does not recite any other additional elements other than those recited in claims 5 and 7. However, for the same reasons set forth with respect to claim 5, claims 7-11 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 recites substantially similar limitations as claim 1. Therefore, claim 12 also recites an abstract idea in Step 2A Prong 1 (i.e., mental processes and certain methods of organizing human activity. Claim 12 recites the additional elements of “A system […] comprising: a processing system including at least one processor, and non-transitory computer memory including instructions translatable by the at least one processor to perform”, “over a network”, “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, and “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”. However, for the 
Claims 13-15 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., certain methods of organizing human activities and/or mental processes). Claim 13 recites the additional elements of “an electronic text code from a user’s device communicatively connected to the data collection content rendering system via the network.” Claim 14 recites the additional elements of “a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors”, “a user’s device communicatively connected to the collection endpoints system via the network”, and “an electronic text code or the data being from a hyperlink accessed by a messaging application running on the user’s device.” Claim 15 recites the additional elements of “a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors”, “a user’s device communicatively connected to the collection endpoints system via the network”, and “one or more image processing, voice processing and natural language processing.” However, for the same reasons set forth with respect to claim 12, claims 13-15 also do not integrate the judicial exception into a practical application or amount to significantly more.
Claim 16 recites substantially similar limitations as claim 5. Therefore, claim 15 also recites an abstract idea in Step 2A Prong 1 (i.e., mathematical concepts, mental processes and certain methods of organizing human activity. Claim 16 recites the additional elements of “A system […] a processing system including at least one processor, and non-transitory computer memory including instructions translatable by the at least one processor to perform” “over a network”, “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, and “a scoring service module embodied in the non-transitory computer memory of the data collection content rendering system”. However, for the same reasons set forth with respect to claim 5, claim 16 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 17-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 16 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 17 recites the additional elements of “activating a decision service module.” Claims 18-19 recites the additional elements of “activating a message service module embodied in the non-transitory computer memory of the data collection content rendering system”. Claim 20 does not recite any other additional elements other than those recited in claims 16-19. However, for the same reasons set forth with respect to claim 16, claims 17-20 also do not integrate the judicial exception into a practical application or amount to significantly more. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forese et al. (US 2016/0092881 A1) (hereinafter “Forese”) in view of Chitre (US 2016/0086189 A1) (hereinafter “Chitre”). 

As per Claim 4, Forese discloses A method for registering a product, the method comprising the steps of (Abstract and ¶ 10.): 
receiving, over a network by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or 5more processors, an electronic registration request message from an input device, the registration request message including an identifier of a consumer product (Abstract “Users of the product can initiate an action included in the product life-cycle by using an electronic device to take a picture of the code texting the picture to the disclosed system. The system will process the code and determine a next action in the product life-cycle. For example, a user can take an image of a code and text it to the system to initiate a product registration process.” Also see at least ¶¶ 5, 10, 18, 21, 23, 31 and citations below.); 
searching data storage for data of a consumer product identified by the identifier of the consumer product by a search service module embodied in a non-transitory computer memory of a data collection content rendering system (¶ 26 “Once a code has been extracted, action module 240 can be adapted to determine 242 if the code is valid. In some examples, a code can be validated based on the content of the code. For example, as will be discussed further below, action module 240 can be adapted to determine 242 if a code is valid based on a check-sum embedded in the code. In some examples, action module 240 is adapted to determine 242 if a code is valid based on historical data. As noted above, product information and codes can be stored in a database. In such examples, action module 240 can query the database to determine if the code was indeed generated. In some examples, action module 240 can be adapted to determine 242 if a code is valid based on both the content of the ;  
10asynchronously collecting additional data from the user by the data collection module when the search service module has identified that the identifier of the consumer product has identified consumer product stored in the data storage, […] the data collection module creating a registration record with the identifier of the consumer product and additional data (¶ 26 “Once a code has been extracted, action module 240 can be adapted to determine 242 if the code is valid. In some examples, a code can be validated based on the content of the code. For example, as will be discussed further below, action module 240 can be adapted to determine 242 if a code is valid based on a check-sum embedded in the code. In some examples, action module 240 is adapted to determine 242 if a code is valid based on historical data. As noted above, product information and codes can be stored in a database. In such examples, action module 240 can query the database to determine if the code was indeed generated [i.e., when the search service module has identified that the identifier of the consumer product has identified consumer product stored in the data storage.].” ¶ 39 “Product life-cycle 400 can also allow consumers to register a purchased product 418, for example by taking a picture of a code included together with a product and messaging the code to a product management system. The product management system can then execute a product registration action 420 which can gather registration information from the consumer and register the product [i.e., collecting additional data and creating a registration record with the identifier of the consumer product and the user information.].” ¶ 42 “In some examples, registration module 520 can be adapted to request 522 registration information via a send a registration message to the source address to request the user's registration information [i.e., collecting additional data and creating a registration record with the identifier of the consumer product and the user information.]. In some examples, the registration message is an electronic message of the same type/format that was initially sent by the user. For example, where the user sends an SMS message for a smart phone, registration module 520 can be adapted to send an SMS message to the user's smart phone. In some examples, the registration message can include a hyper-link to a webpage where the user can enter the registration information. In such examples, the user's electronic device may include a browser to facilitate opening the link and submitting the registration information. In some examples, the browser may be a native application on the electronic device. As noted above, facilitating product registration using native applications on an electronic device provides can provide for both time and cost savings to a user and product management facilitator.” ¶ 41 “FIGS. 5 and 6 are examples of actions executable by an action module. FIG. 5 is a flow diagram illustrating method 500 adapted to facilitate product registration. In some examples, step 246 of method 200 of FIG. 2 can be adapted to perform method 500 of FIG. 5. With reference to FIG. 5, in some examples action module 510 can be adapted to invoke 512 registration module 520. In some examples, action module 510 is directed by a product life-cycle to only invoke 512 registration module 520 when a product is not yet registered. Once invoked, registration module 520 can be adapted to request 522 registration information from a user. Registration information can include the user contact information and/or product information [i.e., collecting additional data and creating a registration record with the identifier of the consumer product and the user information.]. In sonic examples, method 500 can be streamlined by embedding all the necessary product information for registration in the code and/or storing the information in a database accessible to registration module 520. Such examples reduce cycle time by After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” Also see citations above.);  
15storing the registration record in the data storage (¶ 41 “FIGS. 5 and 6 are examples of actions executable by an action module. FIG. 5 is a flow diagram illustrating method 500 adapted to facilitate product registration. In some examples, step 246 of method 200 of FIG. 2 can be adapted to perform method 500 of FIG. 5. With reference to FIG. 5, in some examples action module 510 can be adapted to invoke 512 registration module 520. In some examples, action module 510 is directed by a product life-cycle to only invoke 512 registration module 520 when a product is not yet registered. Once invoked, registration module 520 can be adapted to request 522 registration information from a user. Registration information can include the user contact information and/or product information [i.e., collecting user information from the user and creating a registration record with the identifier of the consumer product and the user information.]. In sonic examples, method 500 can be streamlined by embedding all the necessary product information for registration in the code and/or storing the information in a database accessible to registration module 520U [i.e., storing the registration record in a data storage.]. Such examples reduce cycle time by minimizing the amount of information a user must provide to register a product and/or limiting the information requested from the user to information the user can readily recall (e.g., the user's contact information).” ¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” Also see citations above.); and 
asynchronously generating one or more response events by a content service module embodied in the non-transitory computer memory of the data collection content rendering system to dynamically render content associated with the registration record, […] wherein the electronic registration request message is generated from a collections endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors, the collections endpoints module using data received from a user’s device communicatively connected to the collections endpoints system via the network, the data being generated from one or more of an electronic text code, a hyperlink accessed by a messaging application running on the user’s device, image processing, voice processing and natural language processing (¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user [i.e., generating one or more response events to dynamically render content associated with the registration record.]. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” ¶ 44 “In some examples, program modules can be adapted to invoke other program modules in accordance with a product life-cycle. For example, a product life-cycle can include an option to extend the warranty of the product. (Warranty extension is a commonly used to incentivize a customer to register a product). [The Examiner asserts that the one or more response events to dynamically render content associated with the registration record can also be an offer such as an extended warranty offer.] In this example, registration module 520 is adapted to determine 528 whether the product life-cycle associated with the product being registered is eligible for an extended warranty. In some examples, determination 528 is made based on a number of parameters defined by the associated product life-cycle, for example, whether there is a promotion and/or whether the product was registered within a certain number of days of purchase. If the product is eligible for an extended warranty, registration module 520 can invoke 529 warranty module 530 to extend 532 the warranty of the product. In other examples, other means can be used to incentivize a user to register a product, for example by providing a coupon and/or a monetary credit to the user. In such examples, registration module 520 can be adapted to invoke one or more program modules suitable for executing the necessary action(s).” Also see Figures 3A-3D and citations above.).
While Forese discloses the collecting of user contact information when registering a product, Forese fail to explicitly teach […] the additional data including one or more of a name of a purchaser of the consumer product identified by the identifier of the consumer product, a street address of the purchaser, an email address of the purchaser and a date the consumer product identified by the identifier of the consumer product was purchased […]. However, in the same field of endeavor, Chitre teaches this limitation in at least ¶ 33 “When the request for registration is received, the shopping module 112 may further collect information 126 with regard to the items to be registered and the customer 102. If the item/customer information 126 is readily available from the purchase order 124, the shopping module 112 may extract such information and forward it to the item registration module 122. Otherwise, the shopping module 112 or the item registration module 122 may retrieve item information from the item data store 116, and/or retrieve customer information from a customer profile data store 118 where various types of data associated with the customer 102 may be stored, such as the name of the customer 102, the address of the customer 102, the telephone number of the customer 102, email address of the customer 102, and the like.” ¶ 34 “The item 122 may further reformat the received item/customer information 126 according to any requirements of the corresponding manufacturer and generate registration instructions 138 for each of the items requested for registration. The generated registration instructions 138 may be submitted to the corresponding manufacturer systems 128A-128N (which may be referred to herein individually as a manufacturer system 128 or collectively as manufacturer systems 128), for example, through an application programming interface (“API”) exposed by the manufacturer systems 128.” ¶ 46 “The manufacturer data 202 for a manufacturer may further include item registration data 210A-210N (which may be referred to as item registration data 210) for items that are manufactured by the manufacturer and required for registration. For example, the item registration data 210 for an item 134 may contain an item name 212, an item model number 214, required information 216 for submitting the registration, and potentially other data. Different manufacturers may have different required information 216 for registering an item 134. For example, some manufacturers may only require a customer's name and electronic mail address in the item registration instructions, while other manufacturers may require or desire more detailed information about the customer to be submitted in the registration instructions 138, such as the telephone number of the customer, the age of the customer, shipping address of the customer and/or the income level of the customer.” ¶ 49 “The registered customer data 230 may contain basic information 232 of the registered customer, such as name, shipping address and contact information, and item ID 234, such as the serial number, of the registered item. The registered customer data 230 may further include customer preference 236 in receiving messages from the manufacturer of the registered item. For example, a customer may indicate in the customer preference 236 that he/she would like to receive from the manufacturer only messages concerning item safety, while other customers may also want to receive messages from the manufacturer regarding item promotion and/or discount. The registered customer data 230 may also include a preference for the form in which the messages are 236 may be utilized by the item registration module 122 to filter messages 140 sent by the manufacturer before forwarding the messages 140 to the customer 102.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the collecting of user data for registering a product as disclosed by Forese, by combining the customer data that includes at least a name of a purchaser of the consumer product identified by the identifier of the consumer product, street address of the purchaser and email address of the purchaser as taught by Chitre, because doing so would enable a customer to receive messages concerning item safety and/or receive promotions and discounts (Chitre, ¶ 49). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The combination also represents a simple substitution of one known element (i.e., the collected user contact information as disclosed by Forese) for another (i.e., the collected customer data as taught by Chitre). Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B).


Examiner Note
The Examiner notes that no art was applicable to claims 1-2, 5, and 7-20. The closest prior art found to date are the following: 
Horton et al. (US 2005/0286709 A1) disclose the concept of offering a warranty based on scored user demographic data. Horton also discloses a customer initiating a customer service request via text messages.  
Jones et al. (US 2011/0145057 A1) discloses the concept of providing users with offers that are ranked via SMS. 
Forese et al. (US 2016/0092881 A1) discloses the concept of enabling a user to register a product in response to scanning a product code or texting a picture of a product code to a specific phone number. 
Chitre (US 2016/0086189 A1) discloses the concept of item registration and collecting user data. 

	
Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. Applicant argues: 

Argument A: “Applicant has amended claims 5 and 16 to recite that the score is based on a probability of a user to respond and a monetary value of a specific accessory or service for purchase by the user.” 

	In response, the Examiner respectfully disagrees. Claim 16 still directed towards a broad genus claim but the disclosure only describes a narrow species with no evidence that the genus is contemplated (see MPEP 2163.03(v)). Therefore, the rejection is maintained. 

Argument B: “Applicant respectfully disagrees that a human mind is capable of [performing the claimed limitations]. […] In addition Applicant submits that the claims are not directed to an abstract idea, and 2) even if an abstract idea can be identified, the claims include substantially more than the abstract idea. Applicant submits that software-based inventions can make ‘non-abstract improvements to computer technology’ and be deemed patent-eligible innovations can subject matter. […] The present invention is an improvement of a method for expedited registration of products at a server and dynamically generating content for both users and manufacturers, retailers or third party providers based on the registration. […] The claimed process when viewed as a whole is an improvement in expedited registration of products and it significantly more than an abstract idea. […] Applicants submit that the claims of the present invention do not preempt the use of the abstract idea a generic computer performing conventional activities but carves out a specific implementation in order to improve a registration process […]. This is not conventional processing in the consumer product industry. Systems exist in the prior art for registering products. […] The claimed process is an inventive technical solution to a problem of registration of products. […] In the consumer products industry, the functionality of the subject invention is not in common use and this is not conventional processing in the field of consumer products registration.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regards to the argument that a human mind is not capable of performing the claimed invention, the Examiner respectfully disagrees. As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified above do not take the claims out of the mental process grouping. Thus, the claims recite a mental process.
With regards to the argument that the claims provide the technical improvement of expediting product registration, the Examiner respectfully disagrees. The alleged improvement lies entirely in the realm of the abstract idea. The claimed product registration does not provide a technical solution to a technical problem. Unlike in DDR in which the claimed invention solved specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
With regards to the arguments of preemption and that the claimed invention is patent-eligible because it is novel, the Examiner respectfully disagrees. The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
With regards to the argument that the claimed invention is patent-eligible because it is a non-conventional process and is not in common use, the Examiner respectfully disagrees. The Office Action does not take the position that all of the claim limitations are well-understood, routine, and conventional activity. "[T]he relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). 
Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Argument C: “With regards to claim 4, the present invention can use a wide array of input and processing methods […]. These features are not taught or suggested by the combination of Forese.” 

	In response, the Examiner respectfully disagrees. Forese discloses at least the generating from one or more of an electronic text code (see at least Element 308 if Figure 3A), and a hyperlink accessed by a messaging application running on the user’s device (see at least ¶ 42), image processing (see at least ¶¶ 25 and Figures 3A-3D). Therefore, the combination of Forese/Chitre teach claim 4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681